Case: 16-40761      Document: 00514059456         Page: 1    Date Filed: 07/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-40761                                 FILED
                                  Summary Calendar                            July 5, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAUL CESARIO-MENDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1613-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Raul Cesario-Mendo has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cesario-Mendo has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40761    Document: 00514059456     Page: 2   Date Filed: 07/05/2017


                                 No. 16-40761

Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2. In light of the nonreversible error in describing the offense as a
marijuana offense, the judgment of the district court is REFORMED to show
that Cesario-Mendo was convicted and sentenced for possession of five
kilograms or more of cocaine with intent to distribute. See, e.g., United States
v. Mondragon-Santiago, 564 F.3d 357, 369 (5th Cir. 2009).




                                       2